            Case 2:20-cv-00222-RCJ-NJK Document 36 Filed 08/19/20 Page 1 of 3



1    JAMES D. BOYLE, ESQ.
     Nevada Bar No. 08384
2    Email: jboyle@nevadafirm.com
     JESSICA M. LUJAN, ESQ.
3    Nevada Bar No. 14913
     Email: jlujan@nevadafirm.com
4    HOLLEY DRIGGS
     400 South Fourth Street, Third Floor
5    Las Vegas, Nevada 89101
     Telephone: (702) 791-0308
6    Facsimile: (702) 791-1912

7    Brian N. Platt (pro hac vice forthcoming)
     Brent Lorimer (pro hac vice forthcoming)
8    WORKMAN NYDEGGER
     60 East South Temple Suite 1000
9    Salt Lake City, Utah 84111
     Telephone: (801) 533-9800
10   Facsimile: (801) 328-1707
     Email: bplatt@wnlaw.com
11          blorimer@wnlaw.com

12   Attorneys for Plaintiff The Neck Hammock, Inc.

13                              UNITED STATES DISTRICT COURT

14                                     DISTRICT OF NEVADA

15    THE NECK HAMMOCK, INC., a Delaware
      corporation,
16
                                                          Case No: 2:20-cv-000222-RCJ-NJK
            Plaintiff,
17
                                                                   ORDER GRANTING
18    vs.                                                               JOINT
                                                                   STIPULATION FOR
19    DFO Global Performance Commerce                                 DISMISSAL
      Limited, a Nevada limited liability company,
20    STRONG CURRENT ENTERPRISES,
      LIMITED, a business entity of unknown
21    registration, HEALTH AND SOLE, a
      business entity of unknown registration, and
22    THINK TECH ENTERPRISES, LTD, a
      business entity of unknown registration, and
23    JOHN DOES 1-10,

24            Defendants.


                                                      1
            Case 2:20-cv-00222-RCJ-NJK Document 36 Filed 08/19/20 Page 2 of 3



1           IT IS HEREBY STIPULATED by and between The Neck Hammock, Inc. (“Plaintiff” or

2    “Neck Hammock”) and Defendants DFO Global Performance Limited; Strong Current

3    Enterprises, Limited; Health and Sole; and Think Tech Enterprises, Ltd. (“Defendants”) via their

4    respective undersigned counsel, that:

5           1.      Plaintiff and Defendants have settled the above-styled litigation pursuant to the

6    terms and conditions of an executed Settlement Agreement.

7           2.      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and the Settlement

8    Agreement between them, the parties hereby stipulate to the dismissal of the Complaint with

9    prejudice.

10          Dated this 12th day of August, 2020.

11          Respectfully submitted,

12    By: /s/ Lucy Crow                                 By: /s/ James D. Boyle

13    MARK J. CONNOT, ESQ.                              JAMES D. BOYLE, ESQ.
      Nevada Bar No. 10010                              Nevada Bar No. 08384
14    LUCY CROW, ESQ.                                   Email: jboyle@nevadafirm.com
      Nevada Bar No. 15203                              JESSICA M. LUJAN, ESQ.
15    mconnot@foxrothschild.com                         Nevada Bar No. 14913
      lcrow@foxrothschild.com                           Email: jlujan@nevadafirm.com
16    FOX ROTHSCHILD LLP                                HOLLEY DRIGGS
      1980 Festival Plaza Drive, Suite 700              400 South Fourth Street, Third Floor
17    Las Vegas, Nevada 89135                           Las Vegas, Nevada 89101
      Telephone: (702) 262-6899                         Telephone: (702) 791-0308
18    Facsimile: (702) 597-5503                         Facsimile: (702) 791-1912
      Attorneys for Defendants
19                                                      Brian N. Platt (pro hac vice)
                                                        WORKMAN NYDEGGER
20                                                      60 East South Temple Suite 1000
                                                        Salt Lake City, Utah 84111
21                                                      Telephone: (801) 533-9800
                                                        Facsimile: (801) 328-1707
22                                                      Email: bplatt@wnlaw.com
                                                        Attorneys for Plaintiffs
23

24


                                                    2
     Case 2:20-cv-00222-RCJ-NJK Document 36 Filed 08/19/20 Page 3 of 3



1                                ORDER

2    IT IS SO ORDERED.

3

4
                                  UNITED STATES DISTRICT JUDGE
5

6                                 DATED this 19th day of August 2020.

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                     3
